Case 1:20-cv-25022-KMM Document 140 Entered on FLSD Docket 06/23/2021 Page 1 of 1


                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION
                            Case No. 1:20-cv-25022-MOORE/LOUIS

    Ghada Oueiss

           Plaintiff,
    v.

    Mohammed Bin Salman Bin Abdulaziz Al
    Saud, DarkMatter, Masharea wa Enjazat IT
    Corporation LLC, Middle East News, FZ-
    LLC, Prince Mohammed Bin Salman
    Abdulaziz Foundation d/b/a MiSK
    Foundation, Saud Al Qahtani, Bader Al-
    Asaker, Tarek Abou Zeinab, Turki Al-
    Owerde, Faisal Al Menaia, Awwad Al Otaibi,
    Sharon Van Rider, Christanne Schey, Sam
    Jundi, Annette Smith, John Does 1-20,

          Defendants.
    ______________________________________/

                                    NOTICE OF APPEARANCE

          PLEASE TAKE NOTICE that the undersigned hereby appears as counsel for Defendants

   Middle East News, FZ-LLC and Masharea wa Enjazat IT Corporation LLC in the above-styled

   action. Accordingly, please send copies of all filings which the Defendants are entitled to receive

   to the undersigned counsel.

     Dated: June 23, 2021                       Respectfully Submitted,

                                                /s/ Evelyn Baltodano-Sheehan
                                                Evelyn Baltodano-Sheehan (Florida Bar No.
                                                944351)
                                                Evelyn.Sheehan@kobrekim.com
                                                KOBRE & KIM LLP
                                                201 South Biscayne Boulevard
                                                Suite 1900
                                                Miami, Florida 33131
                                                Telephone: (305) 967-6100

                                                Attorney for Defendants Middle East News, FZ-LLC
                                                and Masharea wa Enjazat IT Corporation LLC
